Morgan, J.
Plaintiffs have appealed from a judgment of the Superior District Court of New Orleans. The case is not one which, by law, is returnable at any point where this court may be in session at the time a judgment complained of is rendered.
Appeals from the Superior District Court of New Orleans are returnable at New Orleans. That court, therefore, was without authority to make the appeal returnable here. Consent can not give jurisdiction. Neither can consent change the law which designates the place where appeals shall be returnable.
Of our own motion, therefore, it is ordered, adjudged and decreed that this record be stricken from the docket, reserving to the plaintiff the right to file the same in New Orleans.